The application of the above-named defendant for a review of the sentence of 5 years; dangerous imposed on March 8,1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed except the dangerous designation shall be removed.
There were no reasons stated by the sentencing judge to indicate justification for designation of this individual to be a dangerous offender. Therefore the dangerous designation shall be changed to nondangerous.
We wish to thank John Riddiough, Attorney from Missoula, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky